F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            DEC 1 2004
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.                                                     No. 03-2310
 JULIAN RODRIGUEZ-HERRERA,                       (D.C. No. CR-03-1683-RB)
                                                         (D. N.M.)
          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before EBEL, BALDOCK, and HARTZ, Circuit Judges. **



      Law enforcement arrested Defendant Julian Rodriguez-Herrera in New

Mexico on June 24, 2003. Defendant thereafter pled guilty to illegally re-entering

the United States after deportation following a conviction for unlawfully

transporting illegal aliens in the Northern District of Texas. 8 U.S.C.



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
        After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case therefore is ordered submitted without oral argument.
§ 1326(a)(1)-(2), (b)(2). The district court sentenced Defendant to forty-six

months incarceration. Defendant appeals the district court’s sixteen-level upward

adjustment of his base offense level under the United States Sentencing

Guidelines (U.S.S.G. or Guidelines) § 2L1.2(b)(1)(A) (2002). 1 We have

jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We review the

district court’s legal interpretation of the Guidelines de novo and factual findings

for clear error, United States v. Vaziri, 164 F.3d 556, 568 (10th Cir. 1999), and

affirm Defendant’s sentence. 2

                                          I.

      The United States Probation Office prepared a presentence report (PSR)

after Defendant pled guilty to violating § 1326(a), (b). According to the

probation officer, the base offense level for illegal re-entry was eight pursuant to

U.S.S.G. § 2L1.2(a). The probation officer also recommended a sixteen-level

upward adjustment to Defendant’s base offense level pursuant to U.S.S.G.

§ 2L1.2(b)(1)(A) because Defendant’s previous conviction in 1998 for unlawfully


      1
       Unless otherwise noted, all citations to the Guidelines are to the 2002
Guidelines Manual.
      2
        Defendant also raised a second issue, arguing a district court may not
review the underlying facts of a prior conviction in illegal re-entry cases when the
underlying statute is unambiguous. Defendant fully admits, however, that our
holding in United States v. Manuel Martinez-Candejas, 347 F.3d 853 (10th Cir.
2003), forecloses his argument. Thus, we summarily reject Defendant’s claim of
error on this issue.

                                          2
transporting aliens had been “for profit.”

      Defendant objected to the adjustment. Specifically, Defendant disputed the

PSR’s characterization of his 1998 alien smuggling conviction as having been

“for profit.” The probation officer, in an addendum to the PSR, explained the

“for profit” characterization rested on a previous PSR prepared in the Northern

District of Texas (1998 PSR). The addendum stated:

      The Court adopted the [1998] presentence report, [] which indicates
      on page 2 paragraph 5(c) of the offense conduct that the defendant
      along with the co-defendant’s (sic) were in the process of
      transporting the load of aliens to Dallas, Texas. The fees for each
      alien upon delivery ranged from $600 to $850. The total amount of
      aliens that were being transported was seventeen. Pursuant to United
      States Sentencing Guidelines §2L1.1(b)(2)(A), a three level increase
      was applied.

      At the sentencing hearing in this case, Defendant reiterated his objections

to the sixteen-level adjustment. Defendant argued no evidence existed that

proved he would have received pecuniary gain for smuggling aliens in 1998.

Further, Defendant argued the information contained in the 1998 PSR was

ambiguous and unreliable. The probation officer, however, explained:

      The offense conduct, itself, came out of the [1998] Presentence
      Report prepared by the Northern District of Texas. And attached to
      that Presentence Report was the Criminal Complaint, which indicated
      . . . this defendant was to be paid between $600 and $850 upon
      delivery of each alien. The second thing that stood out [was that]
      when . . . the Northern District applied [U.S.S.G. § 2L1.1], [it]
      applied a Level 12 on the Base Offense Level. And then, right after
      that, it says ‘if the offense [] was committed other than for profit,
      decrease by three levels.’ [The court] didn’t decrease. . . . which is

                                             3
      telling us that it was for profit.

      The district court overruled Defendant’s objection. According to the court,

the 1998 PSR provided the probation officer a reliable basis for his

recommendations because: (1) the “for profit” language was specifically included

in the 1998 PSR; (2) the Northern District of Texas “adopt[ed] the factual

findings of the [1998] PSR as part of its sentencing”; and (3) the Texas district

court’s failure to decrease Defendant’s offense level under U.S.S.G. § 2L1.1(b)(1)

implied Defendant smuggled aliens for profit.

                                           II.

                                           A.

      Generally, a district court may rely on facts in a PSR when making

sentencing determinations unless the defendant objects. See United States v.

Shinault, 147 F.3d 1266, 1277-78 (10th Cir. 1998). A defendant’s “[f]ailure to

object to a fact in a presentence report, or failure to object at the hearing, acts as

an admission of fact.” Id. (internal quotation and citation omitted). If a

defendant objects to a fact in the PSR, however, the government must prove that

fact by a preponderance of the evidence. Id. Conclusions in a PSR, unsupported

by reliable facts, do not constitute a preponderance of the evidence. See United

States v. Pantelakis, 58 F.3d 567, 568 (10th Cir. 1995).

      “The Sentencing Guidelines do not set a high threshold of reliability.”


                                            4
United States v. Fennell, 65 F.3d 812, 813-14 (10th Cir. 1995). District courts

are free to consider any relevant information when sentencing if the information

has a sufficient indicia of reliability. See 18 U.S.C. § 3661; United States v.

Padilla, 947 F.2d 893, 896 (10th Cir. 1991). A district court may generally treat

factual information contained within a PSR as reliable, but it cannot accept the

PSR’s conclusions if they lack any factual underpinning. See United States v.

Hershberger, 962 F.2d 1548, 1555 (10th Cir. 1992); United States v. Gomez-

Arellano, 5 F.3d 464, 466 (10th Cir. 1993); see also Fennell, 65 F.3d at 813.

                                          B.

      The district court correctly adjusted Defendant’s base offense level upward

sixteen-levels in this case. Section 2L1.2(b)(1)(A)(vii) provides for a sixteen-

level upward adjustment “[i]f the defendant previously was deported, or

unlawfully remained in the United States, after . . . a conviction for a felony that

is . . . an alien smuggling offense committed for profit.” 3 “For profit” is defined

as “committed for payment or expectation of payment.” U.S.S.G.

§ 2L1.2(b)(1)(A) comment n.1(B)(i). Here, Defendant’s 1998 PSR indicated

Defendant smuggled aliens for an expected profit of $600 to $850 per alien.


      3
        The Sentencing Commission revised the Guidelines in November 2003
to eliminate the distinction between alien smuggling “for profit” and alien
smuggling for other reasons. Accordingly, any prior conviction for alien
smuggling now warrants a sixteen-level upward adjustment under U.S.S.G.
§ 2L1.2(b)(1)(A)(vii) (2003).

                                           5
      The district court properly relied upon the 1998 PSR as a reliable source of

information. See United States v. Brown, 52 F.3d 415, 424-25 (2d Cir. 1995)

(holding the district court had “justifiable confidence” in the reliability of a

previous PSR because a probation officer had prepared the PSR and the prior

court adopted the PSR). Here, a probation officer prepared the 1998 PSR and

probation officers may generally be considered a reliable source. Hershberger,

962 F.2d at 1555. Further, a district court in the Northern District of Texas

adopted, without objection, the findings of the 1998 PSR in making its sentencing

determinations. See Shinault, 147 F.3d at 1278 (noting the “[f]ailure to object to

a fact in a presentence report . . . acts as an admission of fact”). Thus, reliable

evidence in the 1998 PSR showed Defendant had previously expected to receive

payment for alien smuggling. He therefore smuggled “for profit” under the

Guidelines. 4

      The district court properly based its sentencing determination on facts

having a “sufficient indicia of reliability.” Accordingly, the district court


      4
        Moreover, the district court did not err when it stated the absence of an
offense level decrease under U.S.S.G. § 2L1.1(b)(1) in the 1998 PSR was
probative of whether Defendant smuggled aliens for profit. The Guidelines
specifically provide for a three-level decrease if “the offense was committed other
than for profit.” Id. (emphasis added). Defendant’s 1998 PSR, however, did not
apply this provision and instead skipped over the provision entirely. Although not
dispositive, the absence of the three-level decrease certainly provides some
indication that Defendant may not have qualified for the “other than for profit”
exception under the Guidelines during his 1998 sentencing.

                                           6
correctly applied U.S.S.G. § 2L1.2(b)(1)(A).

AFFIRMED.



                                     Entered for the Court,


                                     Bobby R. Baldock
                                     United States Circuit Judge




                                        7